OPINION — AG — ** EXAMINATION — AGREEMENT — OUT OF STATE BOARDS ** THE BOARD OF BASIC SCIENCES, BEFORE ISSUING "IN ITS DISCRETION" A CERTIFICATE OF ABILITY IN THE BASIC SCIENCES TO AN APPLICANT FROM ANOTHER STATE, SHOULD BE PROVIDED IN 59 O.S. 709 [59-709], REQUIRES PROOF "SATISFACTORY TO THE BOARD" TO BE "SUBMITTED" THERETO, SHOWING THAT: (1) THE APPLICANT HAS MORAL AND EDUCATIONAL REQUIREMENTS SUCH AS SET FORTH IN 59 O.S. 708 [59-708] (2) THE APPLICANT HAS IN OTHER STATES PASSED AN EXAMINATION IN THE BASIC SCIENCES BEFORE A BOARD SUCH AS IS REFERRED IN 59 O.S. 709 [59-709] (3) THE REQUIREMENTS OF SAID OTHER STATE FOR THE ISSUANCE OF A CERTIFICATE OF ABILITY IN THE BASIS SCIENCES ARE NOT LESS THAN THOSE REQUIRED BY 59 O.S. 707 [59-707], 59 O.S. 708 [59-708] (4) THE BOARD OF EXAMINERS IN THE BASIC SCIENCES OF OTHER STATES WITHOUT EXAMINATION CERTIFICATES OF ABILITY IN THE BASIC SCIENCES FROM OKLAHOMA HOLDING CERTIFICATES NO. 1, 2, AND 3. (ELIGIBILITY, REQUIREMENTS) CITE: 59 O.S. 701 [59-701], 59 O.S. 724 [59-724] (FRED HANSEN)